Olivee, Presiding Judge:
This is an appeal for reappraisement under section 501, as amended, of the Tariff Act of 1930 from the value found by the United States appraiser at the port of New York on certain cable releases, parts of cameras, exported from Switzerland.
The merchandise was invoiced at 2.90 Swiss francs each, plus packing and other charges, f. o. b. New York, but entered at 4.95 Swiss francs each, plus packing and subsequently appraised at the entered value. At the trial it was stipulated between counsel for the respective parties that the price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States was 2.90 Swiss francs each, plus packing, and that there was no higher foreign value.
Accordingly, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such value was 2.90 Swiss francs each, plus packing.
Judgment will be rendered accordingly.